Citation Nr: 9932400	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral discectomy and laminectomy, L4-L5 vertebrae, left, 
with history chronic low back pain, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a rating 
in excess of 60 percent for the service-connected low back 
disorder.  

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  


REMAND

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

At the May 1999 hearing, the veteran submitted additional 
evidence directly to the Board in support of his claim for 
increase and did not waive RO consideration of that evidence.  
New evidence must be considered by the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless that right is waived in writing.  
38 C.F.R. § 20.1304 (1999).  That right was not waived; 
therefore, these documents must be returned to the RO for 
consideration.  

The Board also notes that in an April 1999 rating decision, 
the RO proposed to reduce the rating for the service-
connected low back disorder from 60 percent to 40 percent.  
The veteran was provided notice of the proposed reduction and 
in April 1999, expressed disagreement with the proposal and 
requested a personal hearing at the RO on that issue.  In a 
June 1999 statement, the veteran's accredited representative 
submitted additional evidence purportedly relating to the 
proposed reduction "to the Member of the travel board of the 
Board of Veterans' Appeals," and waived regional office 
review of that evidence.  

The Board finds, however, that the case must be remanded in 
order to allow the RO the opportunity to review the recently 
submitted evidence.  Initially, the Board notes that while it 
appears that the June 1999 submission includes duplicates of 
some of the evidence submitted at the travel board hearing in 
May 1999, not all of the evidence submitted at the travel 
board hearing was later "resubmitted" along with a waiver 
of RO review.  Further, the evidence submitted in relation to 
the proposed reduction, although accompanied by a waiver of 
the right to have that evidence reviewed by the RO, does not 
pertain to an appeal which has been initiated.  In fact, the 
RO has not accomplished the proposed reduction, pending the 
Board's decision.  The veteran's "disagreement" with the 
proposal did not initiate an appeal; thus, that issue is not 
before the Board at this time.  The back disorder remains 
evaluated as 60 percent disabling.  Given these facts, the 
Board finds it best that the case be remanded in order to 
allow the RO the opportunity to review all of the evidence.  

Regarding the veteran's claim for increase, he recently 
testified that his condition is more severe than the current 
rating indicates.  He also indicated that he had recently 
been seen by a VA neurologist; however, records pertaining to 
that treatment are not associated with the record.  Records 
of any current treatment of the disability for which the 
veteran is seeking increased compensation may be highly 
probative with respect to his appeal.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Thus, VA must attempt to 
obtain those records to which the veteran has referred before 
any final action may be taken by the Board. 

The veteran has also asserted that he felt the VA 
examinations conducted to date were inadequate, particularly 
as they referred to range of motion testing.  He testified 
that he experiences constant back pain, unrelieved by 
medication or use of a TENS unit.  When questioned about the 
effect of the service-connected back disorder on his ability 
to work, the veteran testified that he works as a substitute 
teacher and has the ability to refuse work when his back is 
bothering him.  He also testified that because of the low 
back pain, he is unable to do any household chores or yard 
work.

The report of a May 1997 VA examination included that 
examiner's opinion that the veteran's service-connected back 
disorder has affected his ability to both maintain activities 
of daily living and to maintain a consistent employment 
record.  The examiner went on to comment that the veteran 
"does have a significant level of pain which has been 
progressing, and is in fact, a real source of disability."

The veteran's service-connected back disability is currently 
assigned the maximum schedular evaluation of 60 percent for 
pronounced intervertebral disc syndrome under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  An evaluation in 
excess of 60 percent cannot be assigned pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995), because the veteran is already 
receiving the maximum evaluation under a code that 
contemplates limitation of motion.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  

A schedular rating of 100 percent would be assignable if 
there were evidence of fracture of the vertebra with cord 
involvement, bedridden or requiring long leg braces or 
complete ankylosis of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286.  Further, 38 C.F.R. 
§ 3.321(b)(1) provides that where the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability, then an extraschedular 
evaluation will be assigned.  

If the question of an extraschedular rating is raised by the 
record or the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996).  Given the evidence of record, including the 
veteran's testimony regarding the effect of back pain on his 
ability to work and the opinion offered at the May 1997 VA 
examination, the Board finds that further development is 
required to determine the extent of impairment caused by the 
service-connected back disorder.  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected back disorder since 
1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of his 
service-connected low back disorder.  The 
claims folder and a copy of this remand 
should be made available to the examiners 
prior to the examinations so that the 
pertinent clinical records can be 
reviewed in detail.  In addition, the 
examiners should elicit a complete 
history from the veteran.  Any indicated 
special studies should be conducted, and 
all pertinent clinical findings should be 
reported in detail.  Based on their 
examination and review of the record, the 
examiners are requested to express an 
opinion as to the medical probability 
that the veteran's service-connected low 
back disorder is productive of either 
marked interference with employment or 
precludes him from performing 
substantially gainful employment.  
Complete rationale for any opinion 
expressed must be provided. 

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for increase.  
This should include consideration of the 
propriety of referring the veteran's 
claim for assignment of an extraschedular 
rating, pursuant to 38 C.F.R. § 3.321(b).  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


